The opinion of the court was delivered,
by Lowrie, C. J.
Deducting the premium of this loan, the amount actually lent in this case was $705, and the bond given for it is $1000 ; and it is now sought to be enforced. It is payable within a year, and we might have been called on within a year to enforce it, and then the plaintiff would have recovered 50 per cent, interest, if the full contract had been enforced. The Act of 1859 seems intended to require this, by telling us how former acts are to be interpreted. We have shown, in Reiser v. The William Tell Association, antes, p. 137, that we cannot enforce it for more than the actual loan and its legal interest.
However much people may debate and rationalize about their right to make their contracts on their own terms, when they feel that the usurer or extortioner has taken advantage of their hopes and their earnestness, to ensnare them in his toils, they can never be content with less than common justice: that is, without having their real duties measured and enforced, approximately at least, according to the common standard of such duties received in common life.
The Act of 1859 declares the contract valid as it stands, and yet says that after full payment, a certain part may be recovered back in certain cases. But surely, no legislation ever meant to say that, after one has paid what he justly and legally owes, he may, by action, recover back part of it: they might as consistently and justly say the whole.
The defendant offered to show the amount, actually loaned him, in order that he might be held to account on that basis, and not by the sum named in his bond, and his evidence was rejected. In this there was error.
Judgment reversed, and a new trial awarded.